Citation Nr: 1456042	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-47 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973, to include service in Vietnam from July 1970 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of the hearing is of record.  

In February 2014, the Board dismissed unrelated claims as withdrawn and remanded the remaining issue on appeal to the RO for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

The claim was processed using the Veterans Benefits Management System (VBMS) electronic filing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims file reveals no additional documents pertinent to the appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development must be undertaken prior to appellate review.

First, an addendum opinion must be obtained.  The Veteran was afforded a VA examination in October 2008 at which time the examiner found that the Veteran did not have PTSD because re-experiencing and avoidance symptoms were largely absent; therefore, he did not meet the DSM-IV criteria for PTSD.  The Veteran was diagnosed with mood disorder, alcohol abuse, cannabis abuse; anxiety disorder and PTSD were diagnosed by history.  However, the examiner did not have the claims file.  The examiner did not provide an etiology opinion regarding the mood disorder.  An addendum was obtained by the same examiner in January 2009 after the claims file was reviewed.  The examiner simply indicated: "no change in diagnostic impressions, assessment of psychosocial functioning, or otherwise after a review of the patient's claims file."  There was no further discussion. 

The Board remanded the case in February 2014 to obtain an examination.  In September 2014, and examination was conducted.  A VA examiner examined the Veteran and concluded that he did not have a current diagnosis of PTSD.  The examiner concluded that the Veteran had a substance induced depressive disorder due to his cannabis use, and that the prior diagnosis of PTSD in the VA treatment records appeared to be presumptive without an adequate examination.  The examiner cited to the January 2009 addendum, which indicated no diagnosis of PTSD, that there was no evidence of the Veteran re-experiencing stressors from his time in Vietnam, and that he was not he harboring fear of hostile military activity.  

However, there are clarity issues with the February 2014 examination.  The examiner indicated that a PTSD diagnosis was not appropriate in the remarks section of the report, but in the diagnostic summary portion of the report, the examiner checked the box indicating that the Veteran "[has] a diagnosis of PTSD that conforms to DSM-5 criteria based on [that day's] examination."  The examiner then proceeded to diagnose cannabis use disorder and substance induced depressive disorder, but not PTSD.  Accordingly, a new addendum opinion is necessary.

Second, remand is required to attempt to obtain VA treatment records.  At the September 2014 VA examination, the Veteran reported treatment at the Kerrville VA Hospital in the 1990s.  The record does not reflect any attempts to obtain these records and no such records are associated with the claims file.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  On remand, this must be done.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Kerrville VA Hospital or other repository and obtain and associate with the claims file all outstanding records of treatment, to include any for treatment in the 1990s.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. After any additional records are associated with the claims file, refer the Veteran's claims file to the September 2014 VA examiner, or, if unavailable, to another suitably qualified VA examiner for a clarifying medical opinion.  An additional examination of the Veteran should be performed if deemed necessary by the examiner.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  It should be confirmed that such records were available for review.  The examiner must provide an explanation for all opinions expressed.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

It should be noted that multiple diagnoses for psychological disorders appear in the record: PTSD (May 2007 VA treatment records, June 2008 VA group progress note, September 2013 VA treatment record, and September 2014 VA examination,); anxiety disorder (May 2007 VA treatment records and September 2013 VA treatment record); polysubstance dependence and abuse, cannabis use and dependence, alcohol abuse and dependence, and cocaine use (May 2007 VA treatment records, October 2008 VA examination, January 2009 VA addendum opinion, September 2013 VA treatment record); mood disorder (March 2008 VA treatment records, October 2008 VA examination, January 2009 VA addendum opinion); and substance induced depressive disorder (September 2014 VA examination).

First, for each disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service combat stressors or and any stressor related to a fear of hostile military activity.  See September 2008 VA administrative decision conceding stressor.  If the examiner does not diagnose anxiety disorder, substance abuse or dependence disorder from alcohol, cannabis or cocaine, mood disorder, or depressive disorder, the examiner must fully address the prior diagnoses of record.

It should also be noted that the Veteran indicated his first use of marijuana was one month after arriving in Vietnam, and he "used marijuana to relax."  See March 1992 Vet Center record. 

Second, the examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnoses of PTSD in the September 2014 VA examination, the conflicting findings of the September 2014 VA examination, and May 2007 VA treatment records.  The examiner must address that although the October 2008 and January 2009 VA examiner and the September 2014 VA examiner found that there were no re-experiencing or avoidance symptoms, a June 2007 VA treatment record noted that the Veteran was observed discussing re-experiencing symptoms.  

If a diagnosis of PTSD is found, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the conceded in-service combat stressors or and any stressor related to a fear of hostile military activity. 

3.	Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

